All the books agree that relief is no part of the tenure, but an incident thereto; therefore, debt lies for it. And the question now is whether it be alleged as an incident to the tenure or something due by custom, and this cannot be resolved on the face of the declaration. If it be a custom, he ought to allege the means of recovering it; as for a heriot by tenure he may distrain or seize, but for a custom he cannot distrain without distress be given also by custom, as in Godfrey's case; and here the remedy ought to be alleged. There are two considerations, and if he fails in one (as he fails here in the relief) you cannot expect the performance of the promise, which is made in consideration of both. 10 Eliz.; Dyer; 6 H., 7, 10. An accord is entire. In this case, although the defendant has confessed the action, yet he may show to the court, in arrest of judgment, the defects of the declaration to prevent error, and we are not barred. In respect to the manner in which he makes it appear that the rent and relief are due, it is in his imagination only; and the court rolls are no proof to us.